Exhibit 99.2 Supplemental Financial Information First Quarter 2012 Table of Contents PRIMERICA, INC. Financial Supplement Page Preface, definition of Non-GAAP financial measures 3 Condensed balance sheets and reconciliation of balance sheet non-GAAP to GAAP financial measures 4 Financial results and other statistical data 5 Statements of income 6 Reconciliation of statement of income non-GAAP to GAAP financial measures 7 Segment operating results 8 Term Life Insurance segment - financial results, key statistics, and financial analysis 9-10 Investment and Savings Products segment - financial results, key statistics, and financial analysis 11 Investment portfolio 12-15 Five-year historical key statistics 16 Thisdocument may contain forward-looking statements and information. Additional information on factors that could cause results to differ materially from any forward-looking statements or information in this document is available in our Form 10-K for the year ended December 31, 2011. 2 of 16 Preface PRIMERICA, INC. Financial Supplement FIRST QUARTER 2012 This document is a financial supplement to our first quarter 2012 earnings release. It is designed to enable comprehensive analysis of our ongoing business using the same core metrics that our management utilizes in assessing our business and making strategic and operational decisions. Throughout this document we provide financial information that is derived from our U.S. GAAP financial statements and adjusted for two different purposes, as follows: ● Operating adjustments exclude the expense associated with equity awards granted in connection with our initial public offering (“IPO”) and the impact of realized investment gains and losses.For periods which include the first quarter of 2011, operating adjustments exclude the impact of certain reinsurance recoveries which previously had not been recognized due to the uncertain nature of their recovery. ● Adjusted when used in describing stockholders’ equity refers to the removal of the impact of net unrealized gains and losses on invested assets. Management utilizes certain non-GAAP financial measures in managing the business and believes they present relevant and meaningful analytical metrics for evaluating the ongoing business.Reconciliations of non-GAAP to GAAP financial measures are included in this financial supplement. Effective January 1, 2012, we adopted ASU 2010-26 Accounting for Costs Associated with Acquiring or Renewing Insurance Contracts and no longer defer certain indirect acquisition costs or costs attributable to unsuccessful efforts of acquiring life insurance policies.We adopted this accounting policy change retrospectively and, accordingly, our historical results have beenadjusted to reflect all resultson a consistent basis across all periods presented.See the table below for the impact on key metrics. During the first quarter 2012, we closed a redundant reserve financing transaction. In connection with this transaction, we formed Peach Re, Inc. (Peach Re), a special purpose financial captive insurance company and indirect wholly owned subsidiary of the company.In March 2012, Peach Re entered into a letter of credit facility with Deutsche Bank AG New York Branch with a term of approximately 14 years for a maximum amount of $510 million to support certain of its obligations for a portion of the reserves (commonly referred to as Regulation XXX reserves) related to level premium term life insurance policies ceded to Peach Re by Primerica Life under a new coinsurance agreement.In connection with this transaction, Primerica Life Insurance Company (PLIC) obtained regulatory approval for the March 2012 payment of an extraordinary dividend of $150 million to Primerica, Inc. Certain items throughout this supplement may not add due to rounding and as such, may not agree to other public reporting of the respective item.Certain items throughout this supplement are noted as ‘na’ to indicate not applicable.Certain variances are noted as ‘nm’ to indicate not meaningful.Certain reclassifications have been made to prior-period amounts to conform to current-period reporting classifications. These reclassifications had no impact on net income or total stockholders’ equity. ASU 2010-26 Implementation Impact Reconciliations (Unaudited – in thousands, except per-share data) December 31, Stockholders' equity prior to implementation $ Adjustment for the adoption of ASU 2010-26 ) Stockholders' equity upon adoption $ Three months ended March 31, Net income as originally reported $ Adjustment for the adoption of ASU 2010-26 ) Net income as revised for the adoption of ASU 2010-26 $ Diluted earnings per share as originally reported $ Adjustment for the adoption of ASU 2010-26 ) Diluted earnings per share as revised for the adoption of ASU 2010-26 $ Diluted operating earnings per share as originally reported $ Adjustment for the adoption of ASU 2010-26 ) Diluted operating earnings per share as revised for the adoption of ASU 2010-26 $ 3 of 16 Condensed Balance Sheets and Reconciliation of Balance Sheet to Non-GAAP to GAAP Financial Measures PRIMERICA, INC. Financial Supplement (Dollars in thousands) Mar 31, Jun 30, Sep 30, Dec 31, Mar 31, Condensed Balance Sheets Assets: Investments and cash $ Due from reinsurers 3,769,599 3,793,995 3,818,759 3,855,318 3,895,162 Deferred policy acquisition costs 786,055 833,784 864,623 904,485 948,087 Other assets 582,079 567,482 586,647 525,836 522,123 Separate account assets 2,582,881 2,544,429 2,276,705 2,408,598 2,541,313 Total assets $ Liabilities: Future policy benefits $ Other policy liabilities 604,487 588,202 589,826 589,542 606,793 Income taxes 100,666 84,859 87,950 81,316 88,503 Other liabilities 396,195 363,181 389,319 381,495 331,112 Note payable 300,000 300,000 300,000 300,000 300,000 Payable under securities lending 186,089 163,342 185,483 149,358 142,507 Separate account liabilities 2,582,881 2,544,429 2,276,705 2,408,598 2,541,313 Total liabilities 8,640,502 8,576,628 8,386,817 8,525,169 8,686,602 Stockholders’ equity: Common stock ($0.01 par value) (1) 732 736 737 649 653 Paid-in capital 1,016,973 1,021,338 1,026,265 835,232 842,613 Retained earnings 240,739 276,089 308,912 344,104 383,847 Treasury stock — Accumulated other comprehensive income (loss), net: Net unrealized investment gains (losses) not other-than-temporarily impaired 96,542 105,646 99,257 97,082 107,598 Net unrealized investment losses other-than-temporarily impaired ) Cumulative translation adjustment 57,498 58,541 46,982 51,248 54,584 Total stockholders’ equity 1,410,210 1,460,076 1,479,790 1,326,650 1,387,314 Total liabilities and stockholders' equity $ Reconciliation of Adjusted Stockholders' Equity to Total Stockholders' Equity Adjusted stockholders' equity $ Reconciling items: Net unrealized investment gains (losses) not other-than-temporarily impaired 96,542 105,646 99,257 97,082 107,598 Net unrealized investment losses other-than-temporarily impaired ) Total reconciling items 94,268 103,372 96,894 95,417 105,617 Total stockholders’ equity $ Deferred Policy Acquisition Costs Rollforward Balance, beginning of period $ General expenses deferred 7,381 8,410 7,625 7,754 7,003 Commission costs deferred 56,822 62,091 61,785 58,793 60,116 Amortization of deferred policy acquisition costs ) Foreign currency impact and other, net 6,135 1,203 ) 3,501 3,015 Balance, end of period $ Outstanding common shares exclude restricted stock units. 4 of 16 Financial Results and Other Statistical Data
